internal_revenue_service number release date index number --------------------------------- ------------- -------------------------------------------------------- -------------------------------------------- -------------------------- ---------------------------------- in re --------------------------------------------------- ---------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------------- --------------------------------------------------- telephone number --------------------- refer reply to cc psi b05 plr-154729-09 date date legend ------------------------------------------------------------ corporation --------------------------------------------------- state a b c d e f ------------- ---- -- ---- ---- ---- --------- dear ----------------- this letter responds to a letter dated date filed on behalf of corporation requesting a ruling under sec_216 of the internal_revenue_code this letter responds to that request the represented facts are as follows corporation is a cooperative_housing_corporation organized under the laws of state corporation is in the process of constructing a mixed-income housing project that will include a residential units in one apartment building the a units will be divided into b and c low income units d moderate income units and e market rate units with share allocations corresponding to each income_category corporation has received below-market private financing and subsidized governmental financing that require the inclusion of low income and moderate income units collectively referred to as the affordable units and also entail income eligibility requirements limitations on purchase prices and restrictions on resale with respect to the affordable units plr-154729-09 corporation is authorized to issue f shares of common_stock entirely to the residential units corporation represents that it is authorized to issue only one class of stock corporation further represents that the shares of corporation to be issued with respect to each unit will be fully paid up in an amount bearing a reasonable relationship to the portion of the fair_market_value of the leasehold property attributable to that unit bears to the fair_market_value of the leasehold property as a whole corporation requests a ruling that the imposition by governmental units of income eligibility requirements limitations on purchase prices and restrictions on resale with respect to certain tenant-stockholders in corporation shall not cause any person to fail to qualify as a tenant-stockholder as defined in sec_216 or shall prevent corporation in which such tenant-stockholder holds stock to qualify as a cooperative_housing_corporation as defined in sec_216 sec_216 provides that in the case of a tenant-stockholder as defined in sec_216 there shall be allowed as a deduction amounts not otherwise deductible paid_or_accrued to a cooperative_housing_corporation within the taxable_year but only to the extent that such amounts represent the tenant-stockholder’s_proportionate_share of the real_estate_taxes allowable as a deduction to the corporation under sec_164 that are paid_or_incurred by the corporation on the houses or apartment building and on the land on which such houses or apartment building are situated or the interest allowable as a deduction to the corporation under sec_163 that is paid_or_incurred by the corporation on its indebtedness contracted a in the acquisition construction alteration rehabilitation or maintenance of the houses or apartment building or b in the acquisition of the land on which the houses or apartment building are situated sec_216 provides that the term cooperative_housing_corporation means a corporation a having one and only one class of stock outstanding b each of the stockholders of which is entitled solely by reason of his ownership of stock in the corporation to occupy for dwelling purposes a house or an apartment in a building owned or leased by such corporation plr-154729-09 c no stockholder of which is entitled either conditionally or unconditionally to receive any distribution not out of earnings_and_profits of the corporation except on a complete or partial_liquidation of the corporation and d meeting one or more of the following requirements for the taxable_year in which the taxes and interest described in sec_216 are paid_or_incurred i percent or more of the corporation’s gross_income for such taxable_year is derived from tenant-stockholders ii at all times during such taxable_year percent or more of the total square footage of the corporation’s property is used or available for use by the tenant- stockholders for residential purposes or purposes ancillary to such residential use iii percent or more of the expenditures of the corporation paid_or_incurred during such taxable_year are paid_or_incurred for the acquisition construction management maintenance or care of the corporation’s property for the benefit of the tenant-stockholders sec_216 provides that the term tenant-stockholder means a person who is a stock-holder in a cooperative_housing_corporation and whose stock is fully paid-up in an amount not less than an amount shown to the satisfaction of the secretary of treasury as bearing a reasonable relationship to the portion of the value of the corporation’s equity in the houses or apartment building and the land on which situated which is attributable to the house or apartment which such person is entitled to occupy sec_1_216-1 of the income_tax regulations provides in relevant part that in order to qualify as a cooperative_housing_corporation under sec_216 each stockholder of the corporation whether or not the stockholder qualifies as a tenant- stockholder under sec_216 and sec_1_216-1 must be entitled to occupy for dwelling purposes an apartment in a building or a unit in a housing development owned or leased by such corporation the stockholder is not required to occupy the premises the right as against the corporation to occupy the premises is sufficient such right must be conferred on each stockholder solely by reason of his or her ownership of stock in the corporation that is the stock must entitle the owner thereof either to occupy the premises or to a lease of the premises the fact that the right to continue to occupy the premises is dependent upon the payment of charges to the corporation in the nature of rentals or assessments is immaterial applying the above standards to the facts and representations submitted and subject_to the limitation below we conclude that provided corporation satisfies the requirements of sec_216 the imposition by governmental agencies of income eligibility requirements limitations on purchase prices and restrictions on resale with respect to certain tenant-stockholders in corporation shall not cause any person to fail plr-154729-09 to qualify as a tenant-stockholder as defined in sec_216 or shall prevent corporation in which such tenant-stockholder holds stock to qualify as a cooperative_housing_corporation as defined in sec_216 we conclude that the purchaser of the stock of corporation attributable to the residential units will qualify as a tenant-stockholder for purposes of sec_216 provided such stock is fully paid up in an amount that bears a reasonable relationship to the portion of the value of corporation’s equity in the building and land that is attributable to the unit that the purchaser is entitled to occupy we further conclude based upon corporation’s representation that it is authorized to issue only one class of stock that provided all outstanding shares in corporation confer identical rights to distribution and liquidation proceeds to corporation’s tenant-stockholders corporation will satisfy the requirements of sec_216 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion whether corporation otherwise meets the requirements of sec_216 specifically we express or imply no opinion as to whether corporation meets the requirements of sec_216 concerning whether the stock bears a reasonable relationship to the portion of the value of corporation’s equity in the building and land that is attributable to the unit which the purchaser is entitled to occupy this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file a copy of this letter is being sent to corporation’s authorized representative sincerely nicole r cimino senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
